(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, el único señalamiento de error es:
"Erró la corte inferior al apreciar la prueba en este caso y dictar una sentencia condenatoria contra el acusado.”
*1011Por CUANTO, se trata únicamente de un conflicto en la prueba resuelto en contra de la teoría del acusado, sin que exista motivo su-ficiente para creer que el Juez de Distrito haya cometido error al-guno en su apreciación de la prueba practicada.
Por TANTO, se confirma la sentencia que dictó la Corte de Dis-trito de Ponce en octubre 16, 1936.
El Juez Presidente Sr. Del Toro no intervino.